J-A16027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                   OF PENNSYLVANIA
                         Appellee

                    v.

SAMUAL STEFFIE JR.

                         Appellant                 No. 1936 MDA 2019


       Appeal from the Judgment of Sentence entered July 22, 2019
           In the Court of Common Pleas of Schuylkill County
            Criminal Division at No: CP-54-CR-0002094-2018


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                   FILED SEPTEMBER 09, 2020

     Appellant, Samual Steffie Jr., appeals from the judgment of sentence

the Court of Common Pleas of Schuylkill entered July 22, 2019. On appeal,

Appellant raises a weight of the evidence claim. For the reasons explained

below, we affirm the judgment of sentence.

     The factual and procedural background of the instant appeal is

uncontested. The trial court summarized it as follows:

     On June 10, 2019, [Appellant] was found guilty after a jury trial
     of aggravated assault[,] and simple assault[,] as a result of an
     incident that occurred on September 19, 2018[,] where
     [Appellant] did attempt by physical menace, to put Officer Klink
     of the Minersville Police Department in fear of unlawful serious
     bodily injury. On July 22, 2019, [Appellant] was sentenced on the
     aggravated assault charge to 21 months to 4 years in a State
     Correctional Institution. The simple assault charge merged with
     the aggravated assault charge. On August 19, 2019, [Appellant]
     filed a notice of appeal with regard to the sentence imposed on
     July 22, 2019. On August 21, 2019, [the trial court] entered an
J-A16027-20


       [o]rder upon [Appellant] to set forth a concise statement of
       matters complained of on appeal . . . with that statement being
       filed on August 29, 2019.

Trial Court Opinion, 10/09/19, at 1.

       On appeal, Appellant challenges the weight of the evidence supporting

his conviction.1      The Commonwealth argues that Appellant waived his

challenge to the weight of the evidence. We agree.

       Pennsylvania Rule of Criminal Procedure 607 requires that a “claim that

the verdict is against the weight of the evidence shall be raised with the trial

judge in a motion for a new trial: (1) orally, on the record, at any time before

sentencing; (2) by written motion at any time before sentencing; or (3) in a

post-sentence motion.” Pa.R.Crim.P. 607. This claim must be presented to

the trial court while it exercises jurisdiction over a matter since “appellate

review of a weight claim is a review of the exercise of discretion, not of the

underlying question of whether the verdict is against the weight of the

evidence.”    Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000).

Instantly, Appellant failed to raise the weight of the evidence claim orally or

in writing prior to or after sentencing. In fact, Appellant raised the claim for

the first time in his Rule 1925(b) statement, which is insufficient to preserve




____________________________________________


1 In his Rule 1925 statement, Appellant raised two claims: weight of the
evidence and best evidence. On appeal, Appellant, abandoned the best
evidence claim, raising only a weight of the evidence claim.


                                           -2-
J-A16027-20


it for appellate review. See Commonwealth v. Sherwood, 982 A.2d 483

(Pa. 2009). In Sherwood, the Supreme Court noted:

       Regarding [a]ppellant’s weight of the evidence claim[,] we note
       that [a]ppellant did not make a motion raising a weight of the
       evidence claim before the trial court as the Pennsylvania Rules of
       Criminal Procedure require. See Pa.R.Crim.P. 607(A). The fact
       that [a]ppellant included an issue challenging the verdict on
       weight of the evidence grounds in his 1925(b) statement and the
       trial court addressed [a]ppellant’s weight claim in its Pa.R.A.P
       1925(a) opinion did not preserve his weight of the evidence claim
       for appellate review in the absence of an earlier motion.

Id. at 494 (footnote omitted).

       Because Appellant’s weight of the evidence claim fails to comport with

the above rules, we conclude it is waived.2       Accordingly, we affirm the

judgment of sentence.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/09/2020




____________________________________________


2 Additionally, we note Appellant failed to comply, inter alia, with Pa.R.A.P.
2117(c) and 2119(e), both requiring Appellant to state the place of raising or
preserving the weight of the evidence issue.

                                           -3-